Name: Commission Regulation (EC) NoÃ 1030/2009 of 29Ã October 2009 approving minor amendments to the specification of a name registered in the register of protected designations of origin and protected geographical indications (Pecorino Romano (PDO))
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  consumption;  marketing;  agricultural structures and production
 Date Published: nan

 30.10.2009 EN Official Journal of the European Union L 283/43 COMMISSION REGULATION (EC) No 1030/2009 of 29 October 2009 approving minor amendments to the specification of a name registered in the register of protected designations of origin and protected geographical indications (Pecorino Romano (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 (1) on the protection of geographical indications and designations of origin for agricultural products and foodstuffs, and in particular the second sentence of Article 9(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined the application from Italy for approval of an amendment to the specification for the protected designation of origin Pecorino Romano, registered by Commission Regulation (EC) No 1107/96 (2). (2) The objective of the application is to modify the specification by stipulating labelling conditions in order to better inform the consumer of the provenance of the product. It has been judged appropriate to affix the regional logo next to the designation logo on the heel of the product where the whole production cycle takes place within the stated region. (3) The Commission has examined the amendment in question and decided that it is justified. Since the amendment is minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may approve it without following the procedure set out in Articles 5, 6 and 7 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Pecorino Romano is hereby amended in accordance with Annex I to this Regulation. Article 2 A consolidated summary of the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 148, 21.6.1996, p. 1. ANNEX I The specification for the protected designation of origin Pecorino Romano is amended as follows: Labelling The part relating to the designation and presentation of the product when it is marketed for human consumption has been explained in detail. It has proven to be essential to set out detailed rules for labelling, and in particular for the designation and presentation of the product when it is marketed for human consumption. In order to better inform the consumer of the provenance of the product, as Pecorino Romano cheese is primarily produced in the region of Sardinia, it has been judged appropriate to accept the affixing of the regional logo next to the designation logo on the heel of the product where the whole production cycle takes place within the stated region. ANNEX II SUMMARY Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs PECORINO ROMANO EC No: IT-PDO-0117-0017-26.1.2006 PDO (X) PGI ( ) This summary sets out the main elements of the product specification for information purposes. 1. Responsible department in the Member State Name: MINISTERO DELLE POLITICHE AGRICOLE E FORESTALI Address: Via XX Settembre 20, 00187 Roma RM, ITALIA Tel. +39 0646655104 Fax +39 0646655306 E-mail: saco7@politicheagricole.gov.it 2. Group Name: Consorzio per la Tutela del Formaggio Pecorino Romano Address: Corso Umberto I 226, 08015 Macomer NU, ITALIA Tel. +39 078570537 Fax +39 078572215 E-mail:  Composition: Producers/processors (X) Others ( ) 3. Type of product Class 1.3  Cheeses 4. Specification (summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name Pecorino Romano 4.2. Description Pecorino Romano PDO is a hard, cooked cheese produced exclusively from fresh full-fat sheeps milk obtained from sheep bred in the area stated in paragraph 4(3). When it is marketed for human consumption it is cylindrical in shape with flat sides and the diameter of its flat sides is between 25 and 35 cm. Its weight varies from 20 to 35 kg, according to the size of the cheese wheel. The crust is fine, and ivory or natural straw in colour, and is sometimes covered with special protective covers. The rind has a compact or slightly open structure; when cut it is of a colour varying between white and a more or less intense straw colour. The taste is aromatic and slightly spicy for the table cheese, and spicy, intense and pleasant at the advanced stage of maturing for the grating cheese. Pecorino Romano has a characteristic aroma. Fat content of the dry matter: not less than 36 %. 4.3. Geographical area The whole territory of the regions of Sardinia, Lazio and the province of Grosseto. 4.4. Proof of origin Each stage in the production process is monitored, with all incoming and outgoing products recorded at each production stage. This, along with the compilation of specific registers managed by the inspection body for breeders, cheesemakers, cheese maturers and packagers and timely notification to the inspection body of the quantities produced, ensures product traceability. All natural or legal persons entered on these registers will be inspected by the inspection body in accordance with the specification and the inspection plan. 4.5. Method of production The milk may undergo thermisation treatment and possibly be inoculated with native milk ferment cultures, to which are sometimes added strains from the production area. It must be soured at a temperature of between 38 and 40 °C with the lambs rennet crust coming exclusively from animals bred in the same production area. The soured milk must be cooked at a temperature which fluctuates between 45 and 48 °C. Salting can involve dry-salting and/or wet-salting. Maturing takes at least 5 months for table cheese and 8 months for grating cheese. The cheese may be covered with a neutral or black food protective cover. Production takes place between October and July. The milk production, production and maturing of Pecorino Romano cheese and the marking operations must be carried out on the territory of the area stated in paragraph 4(3). 4.6. Link In terms of natural factors, the production area must exhibit specific climatic and soil conditions. In terms of human factors, it is important to stress the presence and historical distribution of the cheese across consumer markets. 4.7. Inspection body The inspection body is in keeping with standard EN 45011. Name: OCPA Address: Zona industriale Macomer c/o Consorzio Latte, 08015 Macomer NU, ITALIA Tel. +39 0785742196 Fax +39 0785742197 E-mail: ocpa.cert@tiscali.it 4.8. Labelling Pecorino Romano cheese wheels are marked at source across the heel by means of the matrix designed for this purpose. This prints on the cheese wheel the Pecorino Romano designation and its logo, the initials of the province of origin, the code of the cheesemaker producer and the month and year of production. The designation logo consists of a diamond-shape formed with a continuous or stippled line and rounded angles which contains the stylised head of a sheep above the inscription of the Pecorino Romano designation. The use of an additional regional logo is authorised. It is affixed beside the designation logo on labels applied to the flat side of the cheese wheel where the whole production cycle takes place in the region concerned.